United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1349
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Ricky Allen Smith

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                           Submitted: September 4, 2018
                             Filed: September 5, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      In this direct criminal appeal, Ricky Smith challenges the sentence the district
     1
court imposed after he pleaded guilty to drug charges. His counsel has moved to

         1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
withdraw and submitted a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was substantively unreasonable.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence, as there was no indication that it overlooked a relevant 18
U.S.C. § 3553 factor, or committed a clear error of judgment in weighing relevant
factors, see United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of
review); United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); and the
sentence was within the Guidelines range, see United States v. Callaway, 762 F.3d
754, 760 (8th Cir. 2014). Having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and affirm.
                        ______________________________




                                         -2-